DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 88-108 are pending.
The nonstatutory double patenting rejection has been withdrawn in view of the approval of the Terminal Disclaimer filed on 02/04/21.

Terminal Disclaimer
The terminal disclaimer filed on 02/04/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10031679  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed on 02/03/21 have been fully considered. Although there might be differences between Applicant’s invention and the cited prior art, the current claims have not successfully captured these differences to render the claims clearly distinguishable from the cited prior art as explained in more detail below.
In response to Applicant’s argument that “Sorenson in view of Descasper and Barton teach not teach that the same data blocks "A" or a subset thereof are both written and retrieved simultaneously or that the same data blocks "B" or a subset thereof are both written and retrieved simultaneously” (pages 7-9 of Remarks), Examiner acknowledged Applicant’s perspective but respectfully disagreed for the following reasons.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Decasper discloses different data blocks of original data are written simultaneously (e.g. fig. 1, ¶33, 45, and 51) and a subset of the different data blocks that were written simultaneously are later retrieved to reconstruct the original data (e.g. figs. 4A, 6A, ¶76-77, 81 and 90-91).
Thus, the combined teachings of Sorenson and Decasper discloses or suggests a subset of the same data blocks that were written simultaneously are later retrieved to reconstruct the original data.
Barton discloses different segments of a large object may be retrieved simultaneously (e.g. ¶146) and at least subset of the same segments that were written may be later retrieved to reconstruct the large object (e.g. ¶136).
Thus, the combined teachings of Sorenson, Decasper, and Barton discloses or suggests at least a subset of the same data blocks that were written simultaneously are later retrieved simultaneously to reconstruct the original data.
For at least the above reasons, the combined
In response to Applicant’s argument that “Claims 94, 96, 97, 99, and 102-107 dependent from claim 88, and Applicant respectfully submits that they are allowable for at least the same reasons” (page 9 of Remarks), Examiner acknowledged Applicant’s perspective but upon further consideration, claims 89-96 and 98-107 are not allowable for at least the same reasons.

Allowable Subject Matter
Claims 97 and 108 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 88-93, 95, 98, and 100-101 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US 8601134) in view of Decasper (US 20120047339) in view of Barton (US 20120233293).

Claim 88, Sorenson discloses A method for providing improved scalable cloud-based storage to a client computer system, the method comprising: 
receiving, using a programmed hardware processor, a data storage request associated with a data file, wherein the data storage request is generated by an application running on the client computer system; (e.g. fig. 24, col. 37, ll. 6-7: receiving a write request associated with write data from a customer process on a client network)
provisioning a storage volume for the client computer system, wherein the provisioned storage volume: (1) comprises a local cache memory communicatively coupled to the client computer system and a cloud library comprising one or more remote storage devices in one or more clouds, (e.g. fig. 24, col. 37, ll. 36-46, col. 38, ll. 42-44: allocating a block data store and two or more volumes on a remote data store) and (2) is dynamically or configurably adjustable by transparently including or excluding a subset of the one or more remote storage devices and one or more local storage devices; (e.g. col. 37, ll. 36-46, col. 38, ll. 32-35, 42-54: volumes provided on the remote data store can be adjusted to two or more volumes and the block data store can be adjusted by implementing on one or more memories or storage devices)
including the data file in one or more cluster blocks, each cluster block of the one or more cluster blocks comprising a plurality of different data blocks that are written to the cloud library; causing the one or more cluster blocks to be stored in the local cache memory; (col. 37, ll. 47-63, col. 39, ll. 62–col. 40, ll. 4, col. 40, ll. 19-39: the arbitrary write data is appended to the end of the write log…the block buffer 804 is reserved in blocks of the same size used in the write log 814 (e.g., 4 MB blocks). An allocated buffer block is appended to until full. Another buffer block may be allocated for appending new write data; full buffer blocks may be asynchronously and sequentially flushed to the write log 814 on the block data store. Full blocks in the write log 814 may be asynchronously and sequentially uploaded to the remote data store 820 by the upload interface)
in response to detecting a change in the one or more cluster blocks, causing the one or more cluster blocks to be transparently stored to the one or more remote storage devices; and (e.g. col. 40, ll. 11-18, 33-40, col. 41, ll. 61-67, col. 42, ll. 6-11: Full blocks in the write log 814 may be asynchronously and sequentially uploaded to the remote data store 820 by the upload interface…the described data deduplication technique operates during the upload process on whatever data is in the block(s) that are staged to be uploaded)
in response to receiving an access request to the data file, retrieving from the cloud library a subset of the plurality of different data blocks, wherein the subset of the plurality of different data blocks is retrieved. (e.g. figs. 24, 27, col. 37, ll. 26-35, col. 40, ll. 44-49, col. 41, ll. 31-35: one or more data block(s) may be fetched from remote data store 820, as indicated at 884 of FIG. 27. Data from the fetched blocks may be returned to the customer process 830 to satisfy the read request, as indicated at 886 of FIG. 27)
Although Sorenson discloses a plurality of different data blocks that are to be written to the cloud library (see above), Sorenson does not explicitly disclose but Decasper discloses a plurality of different data blocks that are to be written simultaneously to the cloud library over a plurality of channels (e.g. fig. 1, ¶33, 45, 51: When the RCSM 255 receives a request to store data, data dividing module 275 divides that data into multiple data blocks…The data may be written to the different storage clouds in parallel or quasi-parallel (e.g., simultaneous connections may be established with each storage cloud, and the data blocks may be uploaded to the storage clouds concurrently).  Also see figs. 4A, 6A, ¶76-77, 81 and 90-91).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Descaper into the invention of Sorenson for the purpose of providing a faster upload process and increasing the flexibility of the system.
Although Sorenson discloses wherein the subset of the plurality of different data blocks is retrieved (see above), Sorenson does not explicitly disclose but Barton discloses wherein the subset of the plurality of different data blocks is retrieved simultaneously (e.g. ¶146: a request may be received from a user to download a large object and, in response…instruct the object storage entities to make available their stored object segment(s) for the requested large object (e.g., act as a Bittorrent "seed"), thereby allowing the user to download object segments from the object storage entities in parallel.  Also see ¶136.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Barton into the invention of Sorenson-Descaper for the purpose of allowing the user to download object segments from the object storage entities in parallel thereby reducing download time and increasing user convenience and flexibility of the system.

Claim 89, Sorenson-Decasper-Barton combination discloses The method of claim 88, wherein the local cache memory comprises non-volatile memory located within the client computer system or in a gateway server within a local network of the client computer system. (Sorenson, e.g. col. 37, ll. 38-46: non-volatile memory).

Claim 90, Sorenson-Decasper-Barton combination discloses The method of claim 88, wherein the including the data file in the one or more cluster blocks of the one or more cluster blocks comprises: generating, using a device mapper module, one or more sequential identifiers for a subset of data blocks generated from the data file; and updating a block map for the one or more cluster blocks to associate the one or more sequential identifiers with the data file. (Sorenson, e.g. col. 37, ll. 10-12, col. 40, ll. 12-18: Metadata for the write data relative to a block, e.g. block location, block type, offset(s) and length, may be added to a metadata store 806… As indicated at 856, the metadata store 806 may be appropriately updated to reflect the writes to the write log 814. …metadata for the writes may be sequentially added to the metadata store 806).

Claim 91, Sorenson-Decasper-Barton combination discloses The method of claim 88, further comprising removing a respective cluster block from the local cache memory in response to detecting that the respective cluster block is stored to the cloud library. (Sorenson, e.g. col. 37, ll. 60-63, col. 38, ll. 31-32: The uploaded write log 814 blocks may be marked as "free" in the block data store 810, and the metadata store 806 appropriately updated to reflect the changes to the block data store 810… new writes are stored to previously freed write log 814 blocks in the block data store 810).

Claim 92, Sorenson-Decasper-Barton combination discloses The method of claim 88, further comprising removing a selected cluster block from the local cache memory in response to detecting that an available storage space of the local cache memory is less than or equal to a predetermined threshold. (Sorenson, e.g. col. 38, ll. 32-41: if the block data store 810 is detected as being full or nearly full, one or more cached read blocks may be purged to make room for the write data)

Claim 93, Sorenson-Decasper-Barton combination discloses The method of claim 92, further comprising selecting the selected cluster block for removal in response to determining that the selected cluster block is a least recently used cluster block in the local cache memory. (Sorenson, e.g. col. 38, ll. 32-41: Different techniques or policies may be used to purge read blocks from the block data store 810 in various embodiments. For example, in some embodiments, a least recently used (LRU) policy may be applied to purge the stalest read blocks from the block data store 810).

Claim 95, Sorenson-Decasper-Barton combination discloses The method of claim 88, further comprising transparently increasing a total capacity of the local cache memory in response to detecting that a file size of the data file exceeds an available storage capacity of the local cache memory. (Sorenson, e.g. col. 38, ll. 32-35: if the block data store 810 is detected as being full or nearly full, one or more cached read blocks may be purged to make room for the write data).

Claim 98, Sorenson-Decasper-Barton combination discloses The method of claim 88, wherein each cluster block of the one or more cluster blocks comprises a plurality of data blocks obtained from a plurality of separate data files. (Sorenson, e.g. col. 39, ll. 54-62, col. 40, ll. 19-26: perform sequential writes of arbitrary write data received from customer process(es) 830 to the block data store 810…The write requests may be received in any order (i.e., the write requests may be non-ordered), and the write data indicated by the write requests received from the customer process(es) 830 may be of arbitrary sizes and may be directed to arbitrary locations or offsets in the target data store. As indicated at 852, sequential writes may be performed to sequentially write the arbitrary write data to the write log 814 on block data store 810…there may be a read cache 812 block between two write log 814 blocks).

Claim 100, Sorenson-Decasper-Barton combination discloses The method of claim 88, further comprising updating an upload status indicator associated with a respective one of the one or more cluster blocks in response to detecting a change in the respective one of the one or more cluster blocks in the local cache memory. (Sorenson, e.g. col. 37, ll. 60-63, col. 40, ll. 37-40 : uploaded write log 814 blocks may be marked as "free" in the block data store 810, and the metadata store 806 appropriately updated to reflect the changes to the block data store 810).

Claim 101, Sorenson-Decasper-Barton combination discloses The method of claim 88, further comprising updating an upload status indicator associated with a respective one of the one or more cluster blocks in response to detecting that the respective one of the one or more cluster blocks is stored to the cloud library. (Sorenson, e.g. col. 37, ll. 60-63, col. 40, ll. 37-40 : uploaded write log 814 blocks may be marked as "free" in the block data store 810, and the metadata store 806 appropriately updated to reflect the changes to the block data store 810).

Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US 8601134) in view of Decasper (US 20120047339) in view of Barton (US 20120233293) and further in view of Salyers (US 9268651).

Claim 94, Sorenson-Decasper-Barton combination discloses The method of claim 92, further comprising selecting the selected cluster block for removal (Sorenson, e.g. col. 38, ll. 32-41: Different techniques or policies may be used to purge read blocks from the block data store 810 in various embodiments. For example, in some embodiments, a least recently used (LRU) policy may be applied to purge the stalest read blocks from the block data store 810) and does not explicitly disclose but Salyers discloses in response to determining that the selected cluster block is a least frequently used cluster block in the local cache memory (e.g. col. 26, ll. 14-25: If some chunks have to be evicted, an eviction set of N chunks may be identified from among the chunks currently in the disk cache (element 1115)...chunks may be chosen for eviction based at least in part on how frequently they are accessed by clients--e.g., a "least-frequently-used" policy may be used for selecting eviction candidates).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Salyers into the invention of Sorenson-Decasper-Barton for the purpose of allowing least frequently used chunks to be evicted thereby increasing the flexibility of the system.

Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US 8601134) in view of Decasper (US 20120047339) in view of Barton (US 20120233293) and further in view of Kadatch (US 20120191912).

Claim 96, Sorenson-Decasper-Barton combination discloses The method of claim 88, (see above) and does not explicitly disclose but Kadatch disclose controlling a data transfer rate to the local cache memory in response to detecting that a file size of the data file exceeds an available storage capacity of the local cache memory, thereby avoiding storage overflow of the local cache memory (e.g. ¶4: Determining that the first storage node's cache is full comprises determining that a data storage rate for writing the first portion has dropped. Determining that the first storage node's cache is full comprises comparing an amount of the first portion to a known size of the first storage node's cache and determining that the amount is equal to or exceeds the known size).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Kadatch into the invention of Sorenson-Decasper-Barton for the purpose of preventing overflowing of the cache.

Claims 99 and 102-107 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US 8601134) in view of Decasper (US 20120047339) in view of Barton (US 20120233293) and further in view of Orsini (US 20070160198).

Claim 99, Sorenson-Decasper-Barton combination discloses The method of claim 88, (see above) and does not explicitly disclose but Orsini discloses wherein the one or more remote storage devices are geographically separated (e.g. ¶126: each data storage facility, D1 through D4, comprises a separate and independent storage system, such as, for example, a directory server. According to another embodiment of the invention, the depository system 700 comprises multiple geographically separated independent data storage systems).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Orsini into the invention of Sorenson-Decasper-Barton for the purpose of providing redundancy along with additional security measures (Orsini, ¶126).

Claim 102, Sorenson-Decasper-Barton combination discloses The method of claim 88, wherein: the causing the one or more cluster blocks to be stored in the local cache memory and the causing the one or more cluster blocks to be transparently stored to the one or more remote storage devices (see above) and does not explicitly disclose but Orsini discloses applying a first cryptographic operation to the one or more cluster blocks; (e.g. ¶346: Generating a session master key and encrypt the data using RS1 stream cipher) applying a second cryptographic operation to the one or more cluster blocks. (e.g. ¶335, 350-351: performing a cryptographic parsing and splitting of the encrypted file into two or more portions or shares, and in another embodiment, preferably four or more shares, adding another layer of encryption to each share of the data, then storing the shares in different physical and/or logical locations…Generating a stream cipher key for each of the four data shares. Encrypting each share).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Orsini into the invention of Sorenson-Decasper-Barton for the purpose of securing data from unauthorized access or use (Orsini, ¶2).

Claim 103, Sorenson-Decasper-Barton-Orsini combination discloses The method of claim 102, wherein: the applying the first cryptographic operation comprises encrypting the one or more cluster blocks using a first encryption key; (Orsini, e.g. ¶346: Generating a session master key and encrypt the data using RS1 stream cipher) and the applying the second cryptographic operation comprises encrypting the one or more cluster blocks using a second encryption key different from the first encryption key  (Orsini, e.g. ¶350-351: Generating a stream cipher key for each of the four data shares. Encrypting each share). Same motivation as in claim 102 would apply.

Claim 104, Sorenson-Decasper-Barton-Orsini combination discloses The method of claim 103, further comprising storing the first encryption key, the second encryption key, or both in a separate storage location from the one or more cluster blocks (Orsini, e.g. ¶348, 351: the session master key will be stored in a separate key management table in a data depository…store the encryption keys in different locations from the encrypted data portions or shares).  Same motivation as in claim 102 would apply.

Claim 105, Sorenson-Decasper-Barton combination discloses The method of claim 88, wherein the causing the one or more cluster blocks to be transparently stored to the one or more remote storage devices (see above) and does not explicitly disclose but Orsini discloses causing the one or more cluster blocks to be distributed in a plurality of data shares located in the one or more remote storage devices, each share of the plurality of data shares comprising a portion of each cluster block in a subset of the one or more cluster blocks (e.g. ¶296, 335: A cryptographic split (cryptosplit) partitions the data into N number of shares. The partitioning can be on any size unit of data, including an individual bit, bits, bytes, kilobytes, megabytes, or larger units, as well as any pattern or combination of data unit sizes whether predetermined or randomly generated. The units can also be of different sized, based on either a random or predetermined set of values. This means the data can be viewed as a sequence of these units. In this manner the size of the data units themselves may render the data more secure, for example by using one or more predetermined or randomly generated pattern, sequence or combination of data unit sizes. The units are then distributed (either randomly or by a predetermined set of values) into the N shares…storing the shares in different physical and/or logical locations).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Orsini into the invention of Sorenson-Decasper-Barton for the purpose of securing data from unauthorized access or use (Orsini, ¶2).

Claim 106, Sorenson-Decasper-Barton-Orsini combination discloses The method of claim 105, wherein the causing each share of the plurality of data shares to be distributed in a plurality of data shares comprises causing each cluster block to be shuffled into a single data share of the plurality of data shares. (Orsini, e.g. ¶296, 300-301: the data units in each share could be shuffled utilizing a different algorithm. This data unit shuffling may be performed as the original data is split into the data units, or after the data units are placed into the shares, or after the share is full, for example).  Same motivation as in claim 105 would apply.

Claim 107, Sorenson-Decasper-Barton-Orsini combination discloses The method of claim 105, wherein the causing each share to be distributed in a plurality of data shares comprises splitting each cluster block into a plurality of secondary data units and causing each secondary data unit to be placed into one of the plurality of data shares, (Orsini, e.g. ¶296, 300: A cryptographic split (cryptosplit) partitions the data into N number of shares. The partitioning can be on any size unit of data, including an individual bit, bits, bytes, kilobytes, megabytes, or larger units, as well as any pattern or combination of data unit sizes whether predetermined or randomly generated. The units can also be of different sized, based on either a random or predetermined set of values. This means the data can be viewed as a sequence of these units. In this manner the size of the data units themselves may render the data more secure, for example by using one or more predetermined or randomly generated pattern, sequence or combination of data unit sizes. The units are then distributed (either randomly or by a predetermined set of values) into the N shares) wherein each cluster block is restorable by recombining a subset less than all of the secondary data units from the plurality of data shares. (Orsini, e.g. ¶298: an option for the cryptosplitting process is to provide sufficient redundancy in the shares such that only a subset of the shares are needed to reassemble or restore the data to its original or useable form. As a non-limiting example, the cryptosplit may be done as a "3 of 4" cryptosplit such that only three of the four shares are necessary to reassemble or restore the data to its original or useable form. This is also referred to as a "M of N cryptosplit" wherein N is the total number of shares, and M is at least one less than N).  Same motivation as in claim 105 would apply.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20120042162 discloses cloud storage process 120 divides the data into segments 122, 124, 126, and 128…cloud storage process 120 sends one segment to each of clouds 106, 108, 110, and 112 for storage. For example, segment 122 may be sent to cloud 106, segment 124 may be sent to cloud 108, segment 126 may be sent to cloud 110, and segment 128 may be sent to cloud 112…cloud client storage process 118 requests from cloud storage process 120 that the data be retrieved…Cloud storage process 120 then retrieves each segment from the clouds in which the segment is stored (e.g. ¶37, 38, and 42).

US 8874680 discloses a method for receiving and processing one or more data write requests is shown. A remote computer may receive 800 one or more data write requests to a RDMA data storage device. The remote computer may de-sequence 801 the one or more data write requests so that the one or more data write requests may be transferred in parallel over a plurality of data paths in a network to a RDMA storage device.


THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436